Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a system that includes a memory device and a host coupled memory device via an interconnect host, a protocol stack includes communicating to the memory device one or more data frames. The communication is on behalf of a processor, hub, microcontroller, software routines. Protocol stack may receive frame at physical layer via interconnect and perform processing to detect for any errors associated with such receiving of frame, the processing may include operations specified in a UniPro standard. Hamo (U.S. Patent Appl. Pub. number 2016/0170824) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a circuit, and a system that comprises a power management component coupled to a microcontroller and a communication bridge, the communication bridge is configured to implement a second state machine comprising a fifth state configured to monitor for the system fault when the microcontroller is a reduced-power state, a sixth state configured to assert a trigger signal and transmit the trigger signal to the power management component, the trigger signal causes the power management component to remove the microcontroller from the reduced-power state, and the fifth state transition to sixth state when the communication bridge determines that a fault exists, and a seventh state configured to assert the fault signal, the sixth state transitions to the seventh state after asserting the trigger signal. The subject matter sought to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114